UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 Commission file number 0-5534 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of Incorporation or organization 35-0160330 (I.R.S. Employer Identification No.) 1099 North Meridian Street, Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: (Title of class) Class A Common Stock, No Par Value Class B Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ­ No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ­ No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ­üNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.­ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer üNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ­ No ü The aggregate market value of Class A and Class B Common Stock held by non-affiliates of the Registrant as of June 30, 2009, based on the closing trade prices on that date, was approximately $159,813,000. The number of shares outstanding of each of the issuer's classes of common stock as of March 1, 2010: Common Stock, No Par Value: Class A (voting) 2,623,109 shares Class B (nonvoting) 12,170,839shares The Index to Exhibits is located on pages 78 and 79. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for Annual Meeting of Shareholders to be held May 4, 2010 are incorporated by reference into Part III. - 1 - PART I Item 1.BUSINESS Baldwin & Lyons, Inc. was incorporated under the laws of the State of Indiana in 1930.Through its divisions and subsidiaries, Baldwin & Lyons, Inc. (referred to herein as "B&L") specializes in marketing and underwriting property and casualty insurance and the assumption of reinsurance principally insuring against catastrophes.B&L’s principal subsidiaries are: Protective Insurance Company (referred to herein as "Protective"), with licenses in all 50 states, the District of Columbia and all Canadian provinces;Protective Specialty Insurance Company (referred to herein as “Protective Specialty”), which is currently approved for excess and surplus lines in 40 states; Sagamore Insurance Company (referred to herein as "Sagamore"), which is currently licensed in 47 states and approved for excess and surplus lines business in one additional state; Transportation Specialty Insurance Agency, Inc., (referred to herein as "TIA"), an Ohio based insurance agent and broker; and B&L Insurance, Ltd. (referred to herein as "BLI"), which is domiciled and licensed in Bermuda.Protective, Protective Specialty, Sagamore and BLI are collectively referred to herein as the "Insurance Subsidiaries."The "Company", as used herein, refers to Baldwin & Lyons, Inc. and all its subsidiaries unless the context indicates otherwise. Approximately 61% of the gross direct premiums written and assumed by the Insurance Subsidiaries during 2009 were attributable to business produced directly or indirectly by B&L.Approximately 17% of gross premium is assumed from several non-affiliated insurance and reinsurance companies through policies of reinsurance and retrocessions.The remaining 22% consists primarily of business which was originated through an extensive network of independent agents. The Insurance Subsidiaries cede portions of their gross premiums written to several non-affiliated reinsurers under excess of loss and quota-share treaties and by facultative (individual policy-by-policy) placements.Reinsurance is ceded to spread the risk of loss among several reinsurers.In addition to the assumption of reinsurance, described below, the Insurance Subsidiaries participate in numerous mandatory government-operated reinsurance pools which require insurance companies to provide coverages on assigned risks.These assigned risk pools allocate participation to all insurers based upon each insurer's portion of premium writings on a state or national level.Assigned risk premium typically comprises less than 1% of gross direct premium written and assumed. The Insurance Subsidiaries serve a variety of specialty markets as follows: Fleet Transportation The Insurance Subsidiaries provide coverage for larger companies in the motor carrier industry which retain substantial amounts of self-insurance, for independent contractors utilized by large trucking companies, for medium-sized and small trucking companies on a first dollar or small deductible basis and for public livery concerns, principally covering fleets of buses and is collectively referred to as Fleet Transportation.Large fleet trucking products are marketed largely by the B&L agency organization directly to fleet transportation clients but also through partnerships with non-affiliated brokers and through specialized independent agents.Broker or agent intermediaries are typically used for smaller accounts.The principal types of Fleet Transportation insurance marketed by the Insurance Subsidiaries are: - Casualty insurance including motor vehicle liability, physical damage and other liability insurance. - Workers' compensation insurance. - Specialized accident (medical and indemnity) insurance for independent contractors. - Fidelity and surety bonds. - Inland Marine consisting principally of cargo insurance. - “Captive” insurance company products, which are provided through BLI in Bermuda. B&L also performs a variety of additional services, primarily for the Company’s insureds, including risk surveys and analyses, government compliance assistance, loss control and cost studies and research, development, and consultation in connection with new insurance programs including development of computerized systems to assist customers in monitoring their accident data.Extensive claims handling services are also provided, primarily to clients with self-insurance programs. Reinsurance The Company accepts cessions and retrocessions from selected insurance and reinsurance companies, principally reinsuring against catastrophes.Approximately 60% of current net reinsurance assumptions are from retrocessions spread worldwide among several geographic regions.All major retrocessions are concentrated in upper layers of coverage and contain loss - 2 - limits so that only a major catastrophic event or series of major events could have a material impact on the Company’s operations or financial position.The remaining 40% of current net reinsurance assumptions are produced through an exclusive agreement with a non-affiliated reinsurance broker, Paladin Catastrophe Management ("Paladin").Business produced by Paladin covers catastrophe losses which attach at much lower levels, primarily covering tornado and hail losses in the United States, windstorm events excluding Florida and United States earthquake, excluding California, and certain Canadian risks. Private Passenger Automobile Insurance The Company markets Private Passenger Automobile liability and physical damage coverages to individuals through a network of independent agents in thirty states. Commercial Property and Business Owners Liability Beginning in 2009, the Company began marketing commercial property and business owners liability coverages on a limited basis in partnership with a managing general agent in the State of Florida. Property/Casualty Losses and Loss Adjustment Expenses Losses and loss adjustment expenses incurred typically comprise nearly two-thirds of the Company’s operating expenses.A discussion of this expense category follows. The consolidated financial statements include the estimated liability for unpaid losses and loss adjustment expenses ("LAE") of the Insurance Subsidiaries.The liabilities for losses and LAE are determined using case basis evaluations and statistical projections and represent estimates of the Company’s ultimate net exposure for all unpaid losses and LAE incurred through December 31 of each year.These estimates are subject to the effects of trends in claim severity and frequency and are continually reviewed and, as experience develops and new information becomes known, the liability is adjusted as necessary.Such adjustments, either positive or negative, are reflected in current operations. The Company’s reserves for losses and loss expenses (“reserves”) are determined based on evaluations of individual reported claims and by complex estimation processes using historical experience, current economic information and, when necessary, available industry statistics.Reserves are evaluated in three basic categories (1) “case basis”, (2) “incurred but not reported” and (3) “loss adjustment expense” reserves.Case basis loss reserves, which comprise approximately 61% of total reserves at December 31, 2009, are established for specific known loss occurrences at amounts dependent upon criteria such as type of coverage, severity of injury or property damage and the underlying policy limits, as examples.Case basis reserves are estimated by experienced claims adjusters using established Company guidelines and are subject to review by claims management.Incurred but not reported reserves, which are established for those losses which have occurred, but have not yet been reported to the Company, are computed on a “bulk” basis.Common actuarial methods are employed in the establishment of incurred but not reported loss reserves using company historical loss data, consideration of changes in the Company’s business and study of current economic trends affecting ultimate claims costs.Loss adjustment expense reserves, or reserves for the costs associated with the investigation and settlement of a claim, are also bulk reserves representing the Company’s estimate of the costs associated with the claims handling process.Loss adjustment expense reserves include amounts ultimately allocable to individual claims as well as amounts required for the general overhead of the claims handling operation which are not specifically allocable to individual claims.Historical analyses of the ratio of loss adjusting expenses to losses paid on prior closed claims and study of current economic trends affecting loss settlement costs are used to estimate the loss adjustment reserve needs related to the established loss reserves.Each of these reserve categories contain elements of uncertainty which assure variability when compared to the ultimate costs to settle the underlying claims for which the reserves are established.For a more detailed discussion of the three categories of reserves, see “Loss and Loss Expense Reserves” under the caption, “Critical Accounting Policies” beginning on page 29in Management’s Discussion and Analysis. The reserving process requires management to continuously monitor and evaluate the life cycle of claims.Our claims range from the very routine Private Passenger Automobile “fender bender” to the highly complex and costly claims involving large tractor-trailer rigs and large-scale losses resulting from catastrophic events.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits covered by the Company’s Fleet Transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions, geographic location of the claim under consideration and trends in jury awards also play a significant role in the estimation process of larger claims.The Company - 3 - continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time. Loss reserves related to certain permanent total disability (PTD) workers' compensation claims have been discounted to present value using tables provided by the National Council on Compensation Insurance which are based upon a pretax interest rate of 3.5% and adjusted for those portions of the losses retained by the insured.The loss and LAE reserves at December 31, 2009 have been reduced by approximately $6.7 million as a result of such discounting.Had the Company not discounted loss and LAE reserves, pretax income would have been approximately $1.3 million lower for the year ended December 31, 2009. For policies inforce at December 31, 2009, the maximum amount for which Protective insures a Fleet Transportation risk is $10 million, less applicable self-insured retentions, although for the majority of policies written, the maximum limits provided by Protective are $5 million.Any limits above $10 million required by customers are either placed directly by Baldwin & Lyons, Inc. with excess carriers or are written by Protective but 100% reinsured.Certain coverages, such as workers’ compensation, provide essentially unlimited exposure, although the Company protects itself to the extent believed prudent through the purchase of excess reinsurance for these coverages.After giving effect to current treaty and facultative reinsurance arrangements Protective’s maximum exposure to loss from a single occurrence ranges from approximately $1.0 million to $2.2 million for the vast majority of risks insured although, for certain losses occurring in prior policy years, Protective’s maximum exposure could be as high as $2.9 million for a single occurrence.Reinsurance agreements effective since June 3, 2004 include provisions for aggregate deductibles that must be exceeded before the Company can recover under the terms of the treaties.The Company retains a higher percentage of the direct premium (and, therefore, cedes less premium to reinsurers) in consideration of these deductible provisions.Net premiums earned and losses incurred by the Company for2009, 2008 and 2007 each include $15,833, $22,567 and $28,427, respectively, related to such deductible provisions.Protective has revised its treaty arrangements several times in prior years in response to changing market conditions.The current treaty arrangements are effective until July 3, 2010 and cover the entire policy period for all business written from inception of the treaty on June 3, 2009 through that date.Treaty renewals are expected to occur annually in the foreseeable future.During the past ten years, Protective’s maximum exposure to a single occurrence has ranged from less than $100,000 to as much as $3.7 million for a very limited number of risks.Because Protective occasionally offers multiple year policies and because losses from Fleet Transportation business take years to develop, losses reported in the current year may be covered by a number of older reinsurance treaties with higher or lower loss retentions by Protective than those provided by current treaty provisions. With respect to the Company's private passenger automobile and small fleet trucking business, the Company's maximum net exposure for a single occurrence has never exceeded $250,000. The table on page 5 sets forth a reconciliation of beginning and ending loss and LAE liability balances, for 2009, 2008 and 2007.That table is presented net of reinsurance recoverable to correspond with income statement presentation.However, a reconciliation of these net reserves to those gross of reinsurance recoverable, as presented in the balance sheet, is also shown.The table on page 11 shows the development of the estimated liability, net of reinsurance recoverable, for the ten years prior to 2009.The table on page 12 is a summary of the re-estimated liability, before consideration of reinsurance, for the ten years prior to 2009 as well as the related re-estimated reinsurance recoverable for the same periods. - 4 - RECONCILIATION OF LIABILITY FOR LOSSES AND LOSS ADJUSTMENT EXPENSES (GAAP BASIS) Year Ended December 31 NET OF REINSURANCE RECOVERABLE: (in thousands) Liability for losses and LAE at the Beginning of the year $ $ $ Provision for losses and LAE: Claims occurring during the current year Claims occurring during prior years ) ) ) Payments of losses and LAE: Claims occurring during the current year Claims occurring during prior years Other reserve adjustment ) - - Liability for losses and LAE at end of year Reinsurance recoverable on unpaid losses at end of the year Liability for losses and LAE, gross of reinsurance recoverable, at end of the year $ $ $ The reconciliation above shows that a savings of $9.6 million was developed in the liability for losses and LAE recorded at December 31, 2008, with comparative developments for the two previous calendar years.The following table is a summary of the $9.6 million reserve savings by accident year (dollars in thousands): Years in Which Losses Were Incurred Reserve at December 31, 2008 (Savings) Deficiency Recorded During 2009 % (Savings) Deficiency $ $ ) %) % ) %) ) %) ) %) 2003 & prior % $ $ ) %) The (savings) deficiency recorded for these loss years was derived from varied sources, as follows (dollars in thousands): - 5 - 2003 & Prior Losses and allocated loss expenses developed on cases known to exist at December 31, 2008 $ $ $ ) $ ) $ ) $ Losses and allocated loss expenses reported on cases unknown at December 31, 2008 (IBNR) - 56 Unallocated loss expenses paid Change in reserves for incurred but not reported losses and allocated and unallocated loss expenses ) Net (savings) deficiency on losses from directly-produced business ) (Savings)deficiency reported under reinsurance assumption agreements and residual markets ) Net savings $ $ ) $ ) $ ) $ $ ) Loss and loss expense developments, presented separately by major product line, were as follows for the years ended December 31 (dollars in thousands): Fleet Transportation $ ) $ ) $ ) Private Passenger Automobile ) ) ) Reinsurance ) ) Involuntary residual markets ) ) All other ) ) $ ) $ ) $ ) In the first table on page 6, the amounts identified as "Net (savings) deficiency on losses from directly-produced business" consist of development on cases known at December 31, 2008, losses reported which were previously unknown at December 31, 2008 (incurred but not reported), unallocated loss expense paid related to accident years 2008 and prior and changes in the reserves for incurred but not reported losses and loss expenses.Bulk loss reserves are established to provide for potential future adverse development on cases known to the Company and for cases unknown at the reserve date.Changes in the reserves for incurred but not reported losses and loss expenses occur based upon information received on known and newly reported cases during the current year and the effect of that development on the application of standard actuarial methods used by the Company. - 6 - Also shown in the table are amounts representing the "(Savings) deficiency reported under reinsurance assumption agreements and residual markets".These amounts relate to the Company's participation in property catastrophe reinsurance policies and treaties.The Company records its share of losses from these policies and treaties based on reports from the reinsured companies and retrocessionaires and does not directly establish case reserves related to this segment of the Company's business.The Company does, however, establish additional reserves for Reinsurance losses to supplement case reserves reported by the ceding companies, when considered necessary. Fleet Transportation has historically constituted the largest portion of net reserve development savings.As shown, the savings from this category ranged from $12.9 million in 2009 to $16.5 million in 2007.This fluctuation reflects the variability associated with the larger claims covered by the Company, particularly in periods when the Company’s net retentions increased.The Company continues to incorporate more recent loss development data into its loss reserving formulae; however, the change from excess of loss to quota share treaties beginning in 2004, the widely fluctuating use of facultative reinsurance on larger risks, and the dynamic nature of losses associated with the Fleet Transportation business as well as the timing of settlement of large claims increases the likelihood of variability in loss developments from period to period.As discussed elsewhere, the Company has historically experienced savings in its loss developments owing to, among other things, its long-standing policy of reserving for losses realistically and a willingness to settle claims based upon a seasoned evaluation of its exposures.While the Company’s basic assumptions have remained consistent, we continue to update loss data to reflect changing trends which can be expected to result in fluctuations in loss developments over time. The developments for reinsurance and involuntary residual markets, which netted to a $4.5 million deficiency during 2009, are heavily dependent on the establishment of case basis and IBNR reserves by other insurance and reinsurance companies and by managers of state run residual market pools.While the Company evaluates the sufficiency of such reserving, considering the number of different entities involved and the fact that the Company must rely on external sources of information, the savings or deficiency developed from these products will likely fluctuate from year to year.We have found this to be particularly true during years when large catastrophic events occur near year end, such was the case in 2008 with the occurrence of Hurricane Ike in September.The larger savings developed during 2007, when compared to other years, reflects reductions in estimates of losses related to hurricane losses during 2004 and 2005 including additional reserves recorded by the Company in excess of those estimated by ceding reinsurers. Factors affecting the development of environmental claims are more fully discussed in the following paragraphs.Activity during the three year period ending 2009 has been insignificant. Our goal is to produce an overall estimate of reserves which is sufficient and as close to expected ultimate losses as possible.The $9.6 million in net savings developed during 2009 represents approximately 31% of pre-tax net income before realized capital gains for 2009 but only approximately 4.1% of December 31, 2008 net loss and LAE reserves.The Company has maintained a consistent, conservative posture in its reserving process and has not significantly altered its assumptions used in the reserving process since the mid - 1980's.This process has proven to be fully adequate with no overall deficiencies developed since 1985.There were no significant changes in trends related to the numbers of claims incurred (other than correlative variances with premium volume), average settlement amounts, numbers of claims outstanding at period ends or the averages per claim outstanding during the year ended December 31, 2009 for most lines of business.However, the average settlement amounts of severe Fleet Transportation claims have tended to increase in recent years. As described on page 4, changes have occurred in the Company's net per accident exposure under reinsurance agreements in place during the periods presented in the previous table.It is much more difficult to reserve for losses where policy limits are as high as $10 million per accident as opposed to those losses related to business which carries lower policy limits, such as Private Passenger Automobile.There are fewer policy limit losses in the Company's historical loss database on which to project future loss developments and the larger the loss, the greater the likelihood that the courts will become involved in the settlement process.As such, the level of uncertainty in the reserving process is much greater when dealing with larger losses and will routinely result in fluctuations among accident year developments. The differences between the liability for losses and LAE reported in the accompanying 2009 consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP") and that reported in the annual statements filed with state and provincial insurance departments in the United States and Canada in accordance with statutory accounting practices ("SAP") are as follows (dollars in thousands): - 7 - Liability reported on a SAP basis - net of reinsurance recoverable $ Add differences: Reinsurance recoverable on unpaid losses and LAE Additional reserve for residual market losses not reported to the Company at the current year end Deduct differences: Estimated salvage and subrogation recoveries recorded on a cash basis for SAP and on an accrual basis for GAAP ) Liability reported on a GAAP basis $ Ten Year Historical Development Tables: The table on page 11 presents the development of GAAP balance sheet insurance reserves for each year-end 1999 through 2009, net of all reinsurance credits.The top line of the table shows the estimated liability for unpaid losses and LAE recorded at the balance sheet date for each of the indicated years.This liability represents the estimated amount of losses and LAE for claims arising in all prior years that were unpaid at the respective balance sheet date, including losses that had been incurred, but not yet reported, to the Company. The upper portion of the table shows the re-estimated amount of the previously recorded liability based on additional information available to the Company as of the end of each succeeding year.The estimate is increased or decreased as more information becomes known about the frequency and severity of individual claims and as claims are settled and paid. The "cumulative redundancy" represents the aggregate change in the estimates of each calendar year end reserve through December 31, 2009.For example, the 1999 liability has developed a $14.3 million redundancy over ten years.That amount has been reflected in income over those ten years, as shown on the table.The effect on income of changes in estimates of the liability for losses and LAE during each of the past three years is shown in the table on page 5. Historically, the Company’s loss developments have been favorable.Reserve developments for all years ended in the period 1986 through 2008 have produced redundancies as of December 31, 2009.In addition to refinements in reserving methods, loss reserve developments since 1985 have been favorably affected by several other factors.Perhaps the most significant single factor has been the improvement in safety programs by the Fleet Transportation industry in general and by the Company’s insureds specifically.Statistics produced by the American Trucking Association show that driver quality has improved markedly in the past decade resulting in fewer fatalities and serious accidents.The Company’s experience also shows that improved safety and hiring programs have a dramatic impact on the frequency and severity of Fleet Transportation accidents and, more recently, the introduction of numerous safety devices using state-of-the-art technology has reduced rear end and cross over accidents which often produce the most serious injuries.Higher self-insured retentions also play a part in reduced insurance losses.Higher retentions not only raise the excess insurance entry point but also encourage Fleet Transportation company management to focus even more intensely on safety programs.To a small degree, reserve savings have been achieved by the use of structured settlements on certain workers' compensation and liability claims of a long-term liability nature. The establishment of bulk reserves requires the use of historical data where available and generally a minimum of ten years of such data is required to provide statistically valid samples.As previously mentioned, numerous factors must be considered in reviewing historical data including inflation, legislative actions, new coverages provided and trends noted in the current book of business which are different from those present in the historical data.Clearly, the Company's book of business in 2009 is different from that which generated much of the ten-year historical loss data used to establish reserves in recent years.Management has noted trends toward significantly higher settlements and jury awards associated with the more serious Fleet Transportation liability claims over the past several years.The inflationary factors affecting these claims appear to be more subjective in nature and not in line with compensatory equity.In addition to the factors mentioned above, savings realized in recent years upon the closing of claims, as reflected in the tables on pages 5 and 11, are attributable to the Company’s experience in specializing in long-haul trucking business for over 50 years as well as its long-standing policy of reserving for losses realistically and a willingness to settle claims based upon a seasoned evaluation of the underlying exposures.The Company will continue to review the trends noted and, should it appear that such trends are permanent and projectable, they will be reflected in future reserving method refinements. - 8 - The lower section of the table on page 11 shows the cumulative amount paid with respect to the previously recorded calendar year end liability as of the end of each succeeding year.For example, as of December 31, 2009, the Company had paid $90.9 million of losses and LAE that had been incurred, but not paid, as of December 31, 1999; thus an estimated $25.2 million (22%) of losses incurred through 1999 remain unpaid as of the current financial statement date ($116.1 million incurred less $90.9 million paid).The payment patterns shown in this table demonstrate the “long-tail” nature of much of the Company’s business whereby many claims do not settle for more than ten years. In evaluating this information, it is important to note that the method of presentation causes some development experience to be duplicated.For example, the amount of any redundancy or deficiency related to losses settled in 2002, but incurred in 1999, will be included in the cumulative development amount for each of the years-end 1999, 2000, and 2001.As such, this table does not present accident or policy year development data whichreaders may be more accustomed to analyzing.Rather, this table is intended to present an evaluation of the Company’s ability to establish its liability for losses and loss expenses at a given balance sheet date.It is important to note that conditions and trends that have affected development of the liability in the past may not necessarily occur in the future.Accordingly, it would not be appropriate to extrapolate future redundancies or deficiencies based on this table. The table presented on page 12 presents loss development data on a gross (before consideration of reinsurance) basis for the same ten year period December 31, 1999 through December 31, 2008, as of December 31, 2009, with a reconciliation of the data to the net amounts shown in the table on page 11.Readers are reminded that the gross data presented on page 12 requires significantly more subjectivity in the estimation of incurred but not reported and loss expense reserves because of the high limits provided by Protective to its Fleet Transportation customers, much of which has been covered by excess of loss and facultative reinsurance.This is particularly true of excess of loss treaties where Protective retains risk in only the lower, more predictable, layers of coverage.Accordingly, one would generally expect more variability in development on a gross basis than on a net basis.The difference between loss developments before consideration of reinsurance, as presented on page 12, and those net of reinsurance, as shown on page 11 do not impact the Company’s operating results as all such differences are borne by reinsurers. Environmental Matters:The Company's reserves for unpaid losses and loss expenses at December 31, 2009 included amounts for liability related to environmental damage claims.Given the Company's principal business is insuring Fleet Transportation companies; it does on occasion receive claims involving a trucking accident which has resulted in the spill of a pollutant.Certain of the Company's policies may cover these situations on the basis that they were caused by an accident that resulted in the immediate spill of a pollutant.These claims are typically reported and resolved within a short period of time. However, the Company has also received a few environmental claims that did not result from a "sudden and accidental" event.Most of these claims fall under policies issued in the 1970's primarily to one account which was involved in the business of hauling and disposing of hazardous waste.Although the Company had pollution exclusions in its policies during that period, the courts have ignored such exclusions in many environmental cases.Beginning with the year 1994 and through the year ended December 31, 2009, the Company has recorded a total of $5.1 million in losses incurred with respect to environmental claims.The Company received notification in 2007 of a new environmental case involving a former insured during the 1970’s.Discovery regarding this case continues; however, management believes exposure to the Company will not be significant.Incurred losses to date include a reserve for incurred but not reported environmental losses of $1.5 million at December 31, 2009. Establishing reserves for environmental claims is subject to uncertainties that are greater than those represented by other types of claims.Factors contributing to those uncertainties include a lack of historical data, long reporting delays, uncertainty as to the number and identity of insureds with potential exposure, unresolved legal issues regarding policy coverage, and the extent and timing of any such contractual liability.Courts have reached different and sometimes inconsistent conclusions as to when the loss occurred and what policies provide coverage, what claims are covered, whether there is an insured obligation to defend, how policy limits are determined, how policy exclusions are applied and interpreted, and whether cleanup costs represent insured property damage.Management believes that those issues are not likely to be resolved in the near future. However, to date, very few environmental claims have been reported to the Company.In addition, a review of the businesses of our past and current insureds indicates that exposure to further claims of an environmental nature is limited because most of the Company's accounts are not currently, and have not in the past been, involved in the hauling of hazardous substances.Also, the revision of the pollution exclusion in the Company's policies since 1986 is expected to further limit exposure to claims from that point forward. - 9 - The Company has never been presented with an environmental claim relating to asbestos and, based on the types of business the Company has insured over the years, it is not expected that the Company will have any significant asbestos exposure. Accordingly, management believes that the Company's exposure to environmental losses beyond those already provided for in the financial statements is not material. - 10 - ANALYSIS OF LOSS AND LOSS ADJUSTMENT EXPENSE DEVELOPMENTGAAP BASIS (Dollars in thousands) Year Ended December 31 Liability for Unpaid Losses and LAE, Net of Reinsurance Recoverables $ Liability Reestimated as of: One Year Later Two Years Later Three Years Later Four Years Later Five Years Later Six Years Later Seven Years Later Eight Years Later Nine Years Later Ten Years Later Cumulative Redundancy $ Cumulative Amount of Liability Paid Through: One Year Later $ Two Years Later Three Years Later Four Years Later Five Years Later Six Years Later Seven Years Later Eight Years Later Nine Years Later Ten Years Later - 11 - ANALYSIS OF LOSS AND LOSS ADJUSTMENT EXPENSE DEVELOPMENTGAAP BASIS (Dollars in thousands) Year Ended December 31 Direct and Assumed: Liability for Unpaid Losses and Loss Adjustment Expenses $ Liability Reestimated as of December 31, 2009 Cumulative (Deficiency) Redundancy ) Ceded: Liability for Unpaid Losses and Loss Adjustment Expenses Liability Reestimated as of December 31, 2009 Cumulative (Deficiency) Redundancy ) Net: Liability for Unpaid Losses and Loss Adjustment Expenses Liability Reestimated as of December 31, 2009 Cumulative Redundancy - 12 - Marketing The Company's primary marketing areas are outlined on pages 2 and 3. Historically, the Company has focused its marketing efforts on large and medium trucking fleets.Protective has its largest market share in the larger trucking fleets (over 150 power units).These fleets self-insure a portion of their risk and such self-insurance plans are a specialty of the Company.The indemnity contract provided to self-insured customers is designed to cover all aspects of Fleet Transportation liability, including third party liability, property damage, physical damage, cargo and workers' compensation, arising from vehicular accident or other casualty loss.The self-insured program is supplemented with large deductible workers' compensation policies in states that do not allow for self-insurance of this coverage.Protective also offers work-related accident insurance, on a group basis, to independent contractors under contract to a fleet sponsor as well as workers’ compensation coverage to employees of independent contractors who are fleet owners.In addition, Sagamore offers a program of coverages for "small fleet" trucking concerns (owner-operators generally with one to six power units).This program is currently being marketed in thirty-one states through independent agents utilizing much of the technology developed in conjunction with marketing Private Passenger Automobile insurance. More recently, Protective has expanded its Fleet Transportation offerings to include certain public livery risks, principally large and medium sized operators of bus fleets.In 2009, Fleet Transportation products generated approximately 65% of direct premium written and assumed for the Company. Since 1992, the Company has accepted reinsurance cessions and retrocessions, principally for catastrophe exposures, from selected insurers and reinsurers.Protective is committed to participation in this market, although participation levels depend on the adequacy of pricing which can vary widely from time to time.In determining the volume of catastrophe reinsurance that it will accept, the Company first determines the exposure that it is willing to accept from a single “probable maximum loss” (PML), generally defined as a 1-in-250 year event (.4% probability of occurrence), within a given geographic area.As retrocessions are offered to the Company, computer models of geographic exposure are evaluated against these maximums and programs are only considered if they do not cause aggregate exposure to exceed the predetermined limits.As of December 31, 2009, the Company’s estimate of its gross exposure to a PML is approximately 12% of consolidated surplus.However, this amount is before state and federal tax credits and reinstatement premiums which would significantly reduce the impact of a PML on the Company’s surplus. Since 1995, the Company has sold Private Passenger Automobile insurance.This program is currently being marketed in thirty mid-western and southern states through independent agents.Sagamore utilizes state-of-the-art technology extensively in marketing its Private Passenger Automobile insurance product in order to provide superior service to its agents and insureds. Beginning in the second quarter of 2009, the Company began underwriting selected commercial property and business owners’ liability policies in the state of Florida, utilizing its excess and surplus lines authority and the services of a managing general agency. Investments The Company’s investment portfolio is essentially divided between (1) funds which are considered necessary to support insurance underwriting activities and (2) excess capital funds.In general, funds invested in fixed maturity and short-term instruments are more than sufficient to cover underwriting operations while equity securities and limited partnerships are utilized to invest excess capital funds.The following discussion will concentrate on the different investment strategies for these two major categories. At December 31, 2009 the financial statement value of the Company's investment portfolio was approximately $622 million, including $83 million of money market instruments classified as cash equivalents.The adjusted cost of this portfolio was $573 million with the $49 million difference carried as pre-tax unrealized gains. - 13 - A comparison of the allocation of assets within the Company's investment portfolio, using adjusted cost as a basis, is as follows as of December 31: Obligations of states and political subdivisions 31.9 % 51.0 % Short-term and money markets Corporate securities U.S. government obligations Residential mortgage-backed securities Foreign government obligations Government sponsored entities Commercial mortgage-backed securities Total fixed maturities Equity securities Limited partnerships (equity basis) 100.0 % 100.0 % Fixed Maturity and Short-Term Investments Fixed maturity and short-term securities comprised 75.1% of the market value of the Company’s total invested assets at December 31, 2009.Excluding U.S. government obligations, the fixed maturity portfolio is widely diversified with no concentrations in any single industry, geographic location or municipality.The largest amount invested in any single issuer (non-index fund) was $7.3 million (1.6% of total invested assets) although most individual investments, other than municipal bonds, are less than $750,000.The Company does not actively trade fixed maturity securities but typically holds such investments until maturity.Exceptions exist in the rare instances where the underlying credit for a specific issue is deemed to be diminished.In such cases, the security will be considered for disposal prior to maturity.In addition, fixed maturity securities may be sold when realignment of the portfolio is considered beneficial (i.e. moving from taxable to non-taxable issues) or when valuations are considered excessive compared to alternative investments. The Investment Committee has determined that the Company’s insurance subsidiaries will, at all times, hold high grade fixed maturity securities and short-term investments with a market value equal to at least 100% of reserves for losses and loss expenses and unearned premiums, net of applicable reinsurance credits.At December 31, 2009, investment grade bonds and short-term instruments held by insurance subsidiaries equaled 182% of net loss and loss adjustment expense reserves, thus providing a substantial margin above this conservative guideline. The Company's concentration of fixed maturity funds in relatively short-term investments provides it with a level of liquidity which is more than adequate to provide for its anticipated cash flow needs.The structure of the investment portfolio also provides the Company with the ability to restrict premium writings during periods of intense competition, which typically result in inadequate premium rates, and allows the Company to respond to new opportunities in the marketplace as they arise. The following comparison of the Company's fixed maturity and short-term investment portfolios, using par value as a basis, shows the changes in contractual maturities in the portfolio during 2009.Note that the duration of the portfolio is less than the average life shown below because the Company has, in some cases, the right to put obligations and borrowers have, in some cases, the right to call or prepay obligations with or without call or prepayment penalties. The Company’s maturities of bonds and short-term investments at par value at December 31 are summarized in the following table: Less than one year 55.6 % 45.3 % 1 to 5 years 5 to 10 years More than 10 years 100.0 % 100.0 % Average life of portfolio (years) - 14 - Approximately $34.1 million of fixed maturity investments (5.5% of total invested assets) consists of bonds rated as less than investment grade at year end.These investments include a diversified portfolio of over 40 investments including catastrophe bonds. The market value of the consolidated fixed maturity portfolio was $4.7 million greater than cost at December 31, 2009, before income taxes, which compares to a $6.7 million unrealized gain at December 31, 2008.Each individual issue with a market value less than cost at year end was determined to result from interest rate increases and not from credit quality. The Company analyzes fixed maturity securities for other-than-temporary impairment (“OTTI”) in accordance with the Financial Accounting Standards Board (“FASB”) OTTI guidance issued in April 2009. As has been the Company’s consistent policy, other-than-temporary impairment is considered for any individual issue which has sustained a decline in current market value of at least 20% below original or adjusted cost, and the decline is ongoing for more than 6 months, regardless of the evaluation of the creditworthiness of the issuer or the specific issue.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s 20% threshold.The net effect of other-than-temporary impairment adjustments to fixed maturity securities, which added to investment gains, was a positive $3.9 million for the year, before taxes.In 2008, the net effect of other-than-temporary impairment adjustments to fixed maturity securities, which increased realized losses, was a negative $3.9 million.The current net unrealized gain consists of $5.2 million of gross unrealized gains and $.5 million of gross unrealized losses. Equity Securities Because of the large amount of high quality fixed maturity investments owned, relative to the Company’s loss and loss expense reserves and other liabilities, amounts invested in equity securities are not needed to fund current operations and, accordingly, can be committed for long periods of time.Equity securities comprise 13.8% of the market value of the consolidated investment portfolio at December 31, 2009, but only 7.3% of the related cost basis, as long-term holdings have appreciated significantly.The Company’s equity securities portfolio consists of over 100 separate issues with diversification from large to small capitalization issuers and among several industries.The largest single equity issue owned has a market value of $3.3 million at December 31, 2009 (.7% of total investments). In general, the Company maintains a buy-and-hold philosophy with respect to equity securities.Many current holdings have been continuously owned for more than ten years, accounting for the fact that the portfolio, in total, carries a $35 million pre-tax unrealized gain at the current year end using original cost and over $44 million using cost adjusted for other-than-temporary impairment.An individual equity security will be disposed of when it is determined by investment managers or the Investment Committee that there is little potential for future appreciation.All equity securities are considered to be available for sale although portfolio turnover is very low.Securities are not sold to meet any quarterly or annual earnings quotas but, rather, are disposed of only when market conditions are deemed to dictate, regardless of the impact, positively or negatively, on current period earnings.In addition, equity securities may be sold when realignment of the portfolio is considered beneficial or when valuations are considered excessive compared to alternative investments.During 2009, the Company disposed of equity securities which were considered to have less than average near term potential for improvement.These sales generated both gains and losses but netted to a realized gain of $2.1 million before taxes. The net effect of other-than-temporary impairment adjustments, which decreased investment gains from equity securities, was a negative $1.4 million for the year before taxes.The reclassification of unrealized losses to realized occurred on each individual issue where the current market value was at least 20% below original or adjusted cost, and the decline was ongoing for more than 6 months at the date of write-down, regardless of the evaluation of the issuer or the potential for recovery.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s 20% threshold.Net unrealized gains on the equity security portfolio increased to $44.3 million, before tax at December 31, 2009 from $23.1 million last year end reflecting the significant recovery of equity markets in 2009.The current net unrealized gain consists of $44.6 million of gross unrealized gains and $.3 million of gross unrealized losses. Limited Partnerships For several years, the Company has invested in various limited partnerships engaged in securities trading activities, real estate development and small venture capital funding, as an alternative to direct equity investments.The funds used for - 15 - these investments are part of the Company’s excess capital strategy.At December 31, 2009, the aggregate original investment in the limited partnerships was $31.0 million and the aggregate market value was $69.4 million. As a group, these investments experienced fair value increases during 2009, with the aggregate of the Company’s share of such gains totaling approximately $25.6 million as reported by the limited partnerships.The current year limited partnership value increase is composed of estimated realized income of $3.6 million and estimated unrealized gains of $22.0 million, as reported to the Company by the various general partners.On an inception-to-date basis, active limited partnerships have produced estimated realized income of $23.4 million and estimated unrealized gains of $15.0 million. The Company follows the equity method of accounting for these investments and records the total change in value as a component of net gains or losses on investments.However, readers are cautioned that, to the extent that reported increases in equity value are unrealized, they can be reduced or eliminated quickly by volatile market conditions.Further, assets purchased with reinvested realized gains can also diminish in value.In addition, a significant minority of the investments included in the limited partnerships do not have readily ascertainable fair market values and, accordingly, values assigned by the general partners may not be realizable upon the sale or disposal of the related assets, which may not occur for several years.Limited partnerships also are highly illiquid investments and the Company’s ability to withdraw funds is generally subject to significant restrictions. Investment Yields The interest rate environment continued to decline during 2009, particularly for short-term investments.As a result, pre-tax net investment income decreased $3.1 million, or 18% and after tax income decreased $3.0 million, or 20% during 2009.A comparison of consolidated investment yields, before consideration of investment expenses, is as follows: Before federal tax: Investment income 3.3 % 3.7 % Investment income plus investment gains (losses) ) After federal tax: Investment income Investment income plus investment gains (losses) ) Readers are also directed to the Results of Operations beginning on page 24 of this document for additional details of investment operations. Regulatory Framework The Company’s businesses are currently subject to insurance industry regulation by each of the fifty states in which the Company’s subsidiaries are licensed.In addition, minor portions of the Company’s business are subject to regulation by Bermudian and Canadian federal and provincial authorities.There can be no assurance that, in response to current economic conditions, laws and regulations will not be changed in ways that will require the Company to modify its business models and objectives.In particular, the United States federal government has undertaken a substantial review and revision of the regulation and supervision of financial institutions, including insurance companies as well as tax laws and regulation, which could impact the Company’s operations and performance.While it is currently expected that federal government regulation will be focused on the largest financial companies, additional regulations could increase the cost of compliance to the Company.Further, while management is not aware of any significant pending changes, the Company is also subject to regulatory risks from changes to state and federal tax laws that may affect the treatment of insurance related deductions or income recognition. Additionally, changes in laws and regulations governing the insurance industry could have an impact on the Company’s ability to generate income from its insurance company operations.The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.While the Company has consistently maintained each of its licenses without exception, failure to maintain compliance could result in governmental regulators preventing the Company from writing new business and therefore having a detrimental effect on the Company.Also, the ability for the Company’s insurance subsidiaries to increase insurance rates is regulated for significant portions of the Company’s business and such rate increases can be delayed for substantial periods by regulators. - 16 - Employees As of December 31, 2009, the Company had 293 employees, representing a decrease of 19 employees from the prior year. Competition The insurance brokerage and agency business is highly competitive.B&L competes with a large number of insurance brokerage and agency firms and individual brokers and agents throughout the country, many of which are considerably larger than B&L.B&L also competes with insurance companies which write insurance directly with their customers. Insurance underwriting is also highly competitive.The Insurance Subsidiaries compete with other stock and mutual companies and inter-insurance exchanges (reciprocals).There are numerous insurance companies offering the lines of insurance which are currently written or may in the future be written by the Insurance Subsidiaries.Many of these companies have been in business for longer periods of time, have significantly larger volumes of business, offer more diversified lines of insurance coverage and have significantly greater financial resources than the Company.In many cases, competitors are willing to provide coverage for rates lower than those charged by the Insurance Subsidiaries.Many potential clients self-insure workers' compensation and other risks for which the Company offers coverage, and some concerns have organized "captive" insurance companies as subsidiaries through which they insure their own operations.Some states have workers' compensation funds that preclude private companies from writing this business in those states.Federal law also authorizes the creation of "Risk Retention Groups" which may write insurance coverages similar to those offered by the Company. The Company believes it has a competitive advantage in its major lines of business as the result of the extensive experience of its long-tenured management and staff, its superior service and products, its willingness to custom build insurance programs for its customers and the extensive use of technology with respect to its insureds and independent agent force.However, the Company is not “top-line” oriented and will readily sacrifice premium volume during periods of unrealistic rate competition.Accordingly, should competitors determine to “buy” market share with unprofitable rates, the Company’s Insurance Subsidiaries will generally experience a decline in business until pricing returns to profitable levels. Availability of Documents This Form 10-K as well as the Company’s Audit Committee Charter and Code of Conduct will be sent to shareholders without charge upon written request to the Company’s Investor Contact at the corporate address.These documents, along with all other filings with the Securities and Exchange Commission are available for review, download or printing from the Company’s web site at www.baldwinandlyons.com. Item 101(b), (c)(1)(i) and (vii), and (d) of Regulation S-K: Reference is made to Note J to the consolidated financial statements which provides information concerning industry segments and is filed herewith under Item 8, Financial Statements and Supplementary Data. Item 1A.RISK FACTORS · The Company operates in the Property and Casualty insurance industry where many of its competitors are larger with far greater resources. Further, this industry is heavily regulated.Changes in laws and regulations governing the insurance industry could have a significant impact on the Company’s ability to generate income from its insurance company operations.The Company’s principal subsidiaries are regulated and licensed in all 50 of the United States, the District of Columbia, all Canadian provinces and Bermuda.The Company is obliged to comply with numerous complex and varied governmental regulations in order to maintain its authority to write insurance business.Failure to maintain compliance could result in various governmental regulators preventing the Company from writing new business and therefore having a material impact on the Company. Further, the ability for the Company’s insurance subsidiaries to adjust insurance rates is regulated for significant portions of the Company’s business and such rate adjustments can be delayed for substantial periods by regulators. · The Company has two classes of common stock with unequal voting rights.The Company is effectively controlled by its principal stockholders and management, which limits other stockholders’ ability to influence operations.The Company’s executive officers, directors and principal stockholders and their affiliates control nearly 70% of the outstanding shares of voting Class A common stock and 39% of the outstanding shares of non-voting Class B common stock.These parties effectively control the Company; direct its affairs, exert significant influence in the - 17 - election of directors and approval of significant corporate transactions.The interests of these stockholders may conflict with those of other stockholders, limit marketability of the stock and this concentration of voting power has the potential to delay, defer or prevent a change in control. · The Company limits its risk of loss from policies of insurance issued by its Insurance Subsidiaries through the purchase of reinsurance coverage from other insurance companies.Such reinsurance does not relieve the Company from its responsibility to policyholders should the reinsurers be unable to meet their obligations to the Company under the terms of the underlying reinsurance agreements. As a result, we are subject to credit risk relating to our ability to recover amounts due from reinsurers. While the company has not experienced any significant reinsurance losses for almost twenty five years, certain of our reinsurance carriers have experienced deteriorating financial conditions or have been downgraded by rating agencies. If we are not able to collect the amounts due to us from reinsurers, the resultant credit losses could materially adversely affect our results of operations, equity, business and insurer financial strength. · Operating in the Property and Casualty insurance industry, the Company is exposed to loss from policies of insurance issued to its policyholders.A large portion of losses recorded by the Company are estimates of future loss payments to be made.Such estimates of future loss payments may prove to be inadequate.Reserves represent our best estimate at a given point in time. Insurance reserves are not an exact calculation of liability but instead are complex estimates derived by us, generally utilizing a variety of reserve estimation techniques from numerous assumptions and expectations about future events, many of which are highly uncertain, such as estimates of claims severity, frequency of claims, inflation, claims handling, case reserving policies and procedures, underwriting and pricing policies, changes in the legal and regulatory environment and the lag time between the occurrence of an insured event and the time of its ultimate settlement. Many of these uncertainties are not precisely quantifiable and require significant judgment on our part. As trends in underlying claims develop, particularly in so-called “long tail” or long duration coverages, we are sometimes required to revise our reserves. This results in a charge to our earnings in the amount of the adjusted reserves, recorded in the period the change in estimate is made. These charges can be substantial and can have a material effect, either positively or negatively, on our results of operations and equity. · A significant portion of the risk underwritten by the insurance subsidiaries covers property losses resulting from catastrophic events on a worldwide basis.The occurrence and valuation of loss events for this business is highly unpredictable and a single catastrophic event could result in a materially significant loss to the Company. Catastrophe losses are an inevitable part of our business. Various events can cause catastrophe losses, including hurricanes, windstorms, earthquakes, hail, explosions, severe winter weather, and fires, and their frequency and severity are inherently unpredictable. In addition, longer-term natural catastrophe trends may be changing and new types of catastrophe losses may be developing due to climate change, a phenomenon that has been associated with extreme weather events linked to rising temperatures, and includes effects on global weather patterns, greenhouse gases, sea, land and air temperatures, sea levels, rain, and snow. The extent of our losses from catastrophes is a function of both the total amount of our insured exposures in the affected areas and the severity of the events themselves. In addition, as in the case of catastrophic losses generally, it can take many months, or even years, for the ultimate cost to us to be finally determined. As our claim experience develops on a particular catastrophe, we may be required to adjust our reserves to reflect our revised estimates of the total cost of claims. While the eventual occurrence of catastrophic losses is expected, we are prohibited by U.S. generally accepted accounting principles from establishing reserves for the expected future occurrence of these losses (such as is done in the life insurance industry).Accordingly, upon the occurrence of such a loss, it will likely have a material adverse impact on the Company’s results of operations in the quarter in which it occurs. · The Company derives a significant percentage of its direct premium volume from a single major customer, FedEx Ground and certain of its subsidiaries and related entities, and from insurance coverage provided to its independent contractors.Loss of this major customer would severely reduce the Company’s revenue and earnings potential. · The Company, through its Insurance Subsidiaries, requires collateral from its insureds covering the insureds’ obligations for self-insured retentions or deductibles related to policies of insurance provided.Should the Company, as surety, become responsible for such insured obligations, the collateral held may prove to be insufficient. In this regard, FedEx Ground and certain of its subsidiaries and related entities, utilizes significant self-insured retentions and deductibles under policies of insurance provided by the Company’s insurance subsidiaries. In the case of FedEx Ground, the Company has determined that the financial strength of the customer is sufficient to allow for holding only partial collateral at this time.Should the Company become - 18 - responsible for this customer’s self-insured retention and deductible obligations, the collateral held could be insufficient and the Company could sustain a significant operating loss. · Given the Company’s significant interest-bearing investment portfolio, a drop in interest rates would likely have an adverse impact on the Company’s earnings and financial position.Conversely, an increase in interest rates could have a significant temporary impact on the market value of the Company’s fixed maturity investment portfolio. The functioning of the fixed income markets, the values of the investments the Company holds and the Company’s ability to liquidate them may be adversely affected if those markets are disrupted by a change in interest rates or otherwise affected by significant negative factors, including, without limitation: local, national, or international events, such as regulatory changes, wars, or terrorist attacks; a recession, depression, or other adverse developments in either the U.S. or other economies that adversely affects the value of securities held in the Company’s portfolio; financial weakness or failure of one or more financial institutions that play a prominent role in securities markets or act as a counterparty for various financial instruments, which could further disrupt the markets; inactive markets for specific kinds of securities, or for the securities of certain issuers or in certain sectors, which could result in decreased valuations and impact the Company’s ability to sell a specific security or a group of securities at a reasonable price when desired; a significant change in inflation expectations, or the onset of deflation or stagflation.If the fixed-income were to suffer a decrease in value to a substantial degree, the Company’s liquidity, financial position, and financial results could be materially adversely affected. Under these circumstances, the Company’s income from these investments could be materially reduced, and declines in the value of certain securities could further reduce the Company’s results of operations, equity, business and insurer financial strength. · The Company has a large portfolio of equity securities and limited partnership investments which can fluctuate in value with a wide variety of market conditions. A decline in the aggregate value of the equity securities and limited partnership investments would be expected to result in a commensurate decline both in the value of the Company’s equity securities and limited partnership investments and in the Company’s shareholders equity. The resultant decline could materially adversely affect the Company’s results of operations, equity, business and insurer financial strength. Item 2.PROPERTIES The Company leases office space at 1099 North Meridian Street, Indianapolis, Indiana.This building is located approximately one mile from downtown Indianapolis.The lease, renewed in August, 2008, covers approximately 81,000 square feet and expires in August, 2013, with an option to renew for an additional five years. The Company owns two buildings and the adjacent real estate approximately two miles and eleven miles from its main office.The buildings contain approximately 3,300 and 15,000 square feet of usable space respectively, and are used primarily as off-site data storage and as a contingent back up and disaster recovery site. The Company leases office space at 5215 Monroe Street, Sylvania, Ohio.The lease covers approximately 3,400 square feet and expires in December, 2012, with an option to renew for an additional five years. The Company's entire operations are conducted from these facilities.The current facilities are expected to be adequate for the Company's operations for the foreseeable future. Item 3.LEGAL PROCEEDINGS In the ordinary, regular and routine course of their business, the Company and its Insurance Subsidiaries are frequently involved in various matters of litigation relating principally to claims for insurance coverage provided.No currently pending matter is deemed by management to be material to the Company. Item 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Nothing to report. - 19 - PART II Item 5.MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The Company’s Class A and Class B common stocks are traded on The NASDAQ Stock Market® under the symbols BWINA and BWINB, respectively. The Class A and Class B common shares have identical rights and privileges except that Class B shares have no voting rights other than on matters for which Indiana law requires class voting. As of December 31, 2009, there were approximately 400 record holders of Class A Common Stock and approximately 1,000 record holders of Class B Common Stock. The table below sets forth the range of high and low sale prices for the Class A and Class B Common Stock for 2009 and 2008, as reported by NASDAQ and published in the financial press.The quotations reflect interdealer prices without retail markup, markdown or commission and do not necessarily represent actual transactions. Cash Class A Class B Dividends High Low High Low Declared 2009: Fourth Quarter $ Third Quarter Second Quarter First Quarter 2008: Fourth Quarter Third Quarter Second Quarter First Quarter The Company has paid quarterly cash dividends continuously since 1974.The current regular quarterly dividend rate is $.25 per share.The Company expects to continue its policy of paying regular cash dividends although there is no assurance as to future dividends because they are dependent on future earnings, capital requirements and financial conditions and are subject to regulatory restrictions.At times, the Company has paid an extra cash dividend in recognition of the Company’s more than adequate capitalization and favorable earnings.The Board intends to address the subject of dividends at each of its future meetings considering the Company’s earnings, returns on investments and its capital needs; however, shareholders should not expect extra dividends, if any, in the future to follow any predetermined pattern. - 20 - Corporate Performance The following graph shows a five year comparison of cumulative total return for the Corporation’s Class B common shares, the NASDAQ Insurance Stock Index and the Russell 2000 Index.The basis of comparison is a $100 investment at December 31, 2004, in each of (i) Baldwin & Lyons, Inc., (ii) Nasdaq Insurance Stocks, and (iii) the Russell 2000 Index.All dividends are assumed to be reinvested. Period Ending Index 12/31/04 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 Baldwin & Lyons, Inc. NASDAQ Insurance Index Russell 2000 - 21 - Item 6.SELECTED FINANCIAL DATA Year Ended December 31 (Dollars in thousands, except per share data) Direct and assumed premiums written $ Net premiums earned Net investment income Net gains (losses) on investments ) Losses and loss expenses incurred 5 Net income (loss) ) Earnings per share net income (loss) 1 ) Cash dividends per share 2 Investment portfolio 3 Total assets Shareholders' equity Cost of treasury shares purchased - - Book value per share 1 Underwriting ratios 4 Losses and loss expenses % Underwriting expenses % Combined % 1 Earnings and book value per share are adjusted for the dilutive effect of stock options outstanding. 2 Includes extra dividends of $0, $0, $.65, $1.70 and $.55 for 2009, 2008, 2007, 2006 and 2005, respectively. 3Includes money market instruments classified with cash in the Consolidated Balance Sheets. 4 Data is for all coverages combined, does not include fee income and is presented based upon U.S. generally accepted accounting principles. 5 Includes $17,595 relating to Hurricanes Katrina, Rita and Wilma. - 22 - Item 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources The primary sources of the Company’s liquidity are (1) funds generated from insurance operations including net investment income, (2) proceeds from the sale of investments and (3) proceeds from maturing investments.The Company generally experiences positive cash flow from operations resulting from the fact that premiums are collected on insurance policies in advance of the disbursement of funds in payment of claims.Operating costs of the insurance subsidiaries, other than loss and loss expense payments, generally average less than 30% of net premiums earned on a consolidated basis and the remaining amount is available for investment for varying periods of time depending on the type of insurance coverage provided.Because losses are often settled in periods subsequent to when they are incurred, operating cash flows may, at times, become negative as loss settlements on claim reserves established in prior years exceed current revenues.During 2009, positive cash flow from operations totaled $30.7 million compared to a negative $2.0 million in 2008.This comparative increase in operating cash flow resulted from increases in gross premiums and decreases in losses paid in 2009, as well as the timing of premiums ceded to reinsurers. For several years, the Company’s investment philosophy has emphasized the purchase of short-term bonds with maximum quality and liquidity.As flat yield curves have not provided a strong incentive to lengthen maturities in recent years, the Company has continued to maintain its fixed maturity portfolio at short-term levels.The average contractual life of the Company’s bond and short-term investment portfolio increased from 3.0 to 3.8 years during 2009.The average duration of the Company’s fixed maturity portfolio is shorter than the contractual maturity average and much shorter than the duration of the Company’s liabilities.The Company also remains an active participant in the equity securities market using capital which is in excess of amounts considered necessary to fund current operations.The long-term horizon for the Company’s equity investments allows it to invest in positions where ultimate value, and not short-term market fluctuation, is the primary focus.Investments made by the Company’s domestic insurance subsidiaries are regulated by guidelines promulgated by the National Association of Insurance Commissioners which are designed to provide protection for both policyholders and shareholders. The Company’s assets at December 31, 2009 included $86.8 million in short-term and cash equivalent investments which are readily convertible to cash without market penalty and an additional $168.7 million of fixed maturity investments (at par) maturing in less than one year.The Company believes that these liquid investments, plus the expected cash flow from current operations, are more than sufficient to provide for projected claim payments and operating cost demands.In the event competitive conditions produce inadequate premium rates and the Company chooses to further restrict volume, the liquidity of its investment portfolio would permit management to continue to pay claims as settlements are reached without requiring the disposal of investments at a loss, regardless of interest rates in effect at the time.In addition, the Company’s reinsurance program is structured to avoid significant cash outlays that accompany large losses. Net premiums written by the Company’s U.S. insurance subsidiaries for 2009 equaled approximately 40% of the combined statutory surplus of these subsidiaries.Premium writings of 100% to 200% of surplus are generally considered acceptable by regulatory authorities.Further, the statutory capital of each of the insurance subsidiaries substantially exceeds minimum risk based capital requirements set by the National Association of Insurance Commissioners.Accordingly, the Company has the ability to significantly increase its business without seeking additional capital to meet regulatory guidelines. At December 31, 2009, $68.0 million, or 18% of shareholders’ equity, represented net assets of the Company’s insurance subsidiaries which, at that time, could not be transferred in the form of dividends, loans or advances to the parent company because of minimum statutory capital requirements.However, management believes that these restrictions pose no material liquidity concerns for the Company.The financial strength and stability of the subsidiaries permit ready access by the parent company to short-term and long-term sources of credit.The Company maintains a $20 million unsecured line of credit and has $10.0 million of drawings outstanding on this line at December 31, 2009, the proceeds of which were used largely for the repurchase of treasury shares. - 23 - Results of Operations 2009 Compared to 2008 Direct premiums written for 2009 totaled $209.1 million, an increase of $26.3 million (14%) from 2008.The increase is primarily attributable to $19.0 million in premiums generated by new product lines and a $6.1 million (30%) increase in the Company's Private Passenger Automobile business.New product premiums are derived from commercial property and business owners’ liability business.Premiums ceded to reinsurers on direct business increased $18.8 million (47%) during 2009 to $58.6 million as the consolidated percentage of premiums ceded to direct premiums written increased to 28.0% for 2009 from 21.8% for 2008.This increase is reflective of expansion of the workers’ compensation component of Fleet Transportation business, increased use of facultative reinsurance and the Company's expansion into commercial property and business owners’ liability business. Premiums assumed from other insurers and reinsurers totaled $41.0 million during 2009, an increase of $1.9 million (5%) from 2008.The small increase reflects an overall slight decline in exposures and single to low double digit rate increases.Premium ceded related to the reinsurance assumed business declined from 14% in 2008 to 4% in 2009 as reductions in exposures in the Company’s book of United States business resulted in a decline in the need for reinsurance protection. After giving effect to changes in unearned premiums, net premiums earned remained relatively flat at $181.3 million for 2009 compared to $182.3 million for 2008.Increases in net premiums earned were recorded on the Company’s reinsurance business ($5.1 million or 14.4%) and Private Passenger Automobile business ($1.8 million or 8.2%).The new and commercial property and business owners’ liability business generated $2.8 million in net premium earned.These increases were offset by a $10.7 million (8.6%) decrease in net premium earned on Fleet Transportation products as higher reinsurance ceded reduced level gross premium writings within the Fleet Transportation products, as noted above. Pre-tax investment income of $14.0 million reflects a decrease during 2009 compared to 2008 as pre-tax yields were down 11% on average reflecting worldwide lower available rates, principally on short-term investments.After tax investment income decreased by 20% during 2009, compared to the prior year. Net gains on investments, before taxes, totaled $30.8 million in 2009 compared to a net loss on investments of $47.7 million last year.The gains in 2009 are attributable to $5.2 million in fixed maturity and equity security net direct trading gains and $25.6 million in limited partnerships net gains.Limited partnership ventures utilized by the Company are primarily engaged in the trading of public and private securities, including foreign securities and, to a lesser extent, small venture capital activities and real estate development.The aggregate of the Company’s share of earnings in these entities represented a positive return of 57% for 2009 versus a negative return of 43% for 2008. To the extent that accounting rules require the limited partnerships to include realized and unrealized gains or losses in their net income, the Company’s proportionate share of net income will include the results as reported to the Company by the various general partners.Adjustments attributable to "other-than-temporary impairment" of $2.5 million in recoveries during 2009 increased fixed maturity and equity security net gains as stated above. Losses and loss expenses incurred during 2009 decreased $16.4 million (14%) to $99.4 million.The decrease in losses incurred is due primarily to lower current year loss activity from directly-produced business and lower losses from reinsurance, including a $4.0 million drop in hurricane losses from 2008.Partially offsetting these decreases was a $2.5 million increase in losses from the Company’s Private Passenger Automobile product.The 2009 consolidated loss and loss expense ratio was 54.8% compared to 63.5% for 2008.The Company's loss and loss expense ratios for major product lines are summarized in the following table. Fleet Transportation % % Private Passenger Automobile Reinsurance All lines The Fleet Transportation loss ratio for 2009 was impacted by lower current year losses primarily from the independent contractor product.Factors such as fluctuations in premium volume, the levels of self-insured retentions and the Company’s higher net retention under reinsurance treaties in recent years allow for more volatility in losses. The increase in the Private Passenger Automobile loss ratio is due primarily to higher current year losses and also reflects the higher premium volume - 24 - in 2009.The Reinsurance loss ratio was lower in 2009 as the result of a lack of 2009 hurricane losses as well as a drop in United States tornado and hail losses experienced compared to 2008. The Company produced an overall savings on the handling of prior year claims during 2009 of $9.6 million.This net savings is included in the computation of loss ratios shown in the previous table, as is the $17.1 million savings produced during 2008 on prior year claims. This net savings included a $4.6 million deficiency attributable to reinsurance, principally resulting from increases to Hurricane Ike losses not reported to the Company until 2009.The $14.2 million net savings attributable to direct business was distributed among all of the Company’s products, with the majority attributable to the Company's independent contractor and large Fleet Transportation businesses, and is generally consistent with recent prior years.Because of the high limits provided by the Company to its Fleet Transportation insureds, the length of time necessary to settle larger, more complex claims and the volatility of the Fleet Transportation liability insurance business, the Company believes it is important to take a conservative posture in its reserving process.As claims are settled in years subsequent to their occurrence, the Company's claim handling process has, historically, tended to produce savings from the reserves provided.Changes in both gross premium volumes and the Company's reinsurance structure for its Fleet Transportation business can have a significant impact on future loss developments and, as a result, loss and loss expense ratios and prior year reserve development may not be consistent year to year. Other operating expenses for 2009, before credits for allowances from reinsurers, increased $12.7 million (21%) to $74.4 million.This increase is due primarily to a $5.3 million increase in commission expense and a $4.3 million increase in salary and salary-related expenses.The higher commissions reflect expansion of the Company’s distribution channels to include non-affiliated agents and the higher salary expense relates primarily to employees hired in support of both existing and new product lines, including the formation of an in-house actuarial department.Other increases related primarily to investments in the Company’s IT structure in support of existing, new and potential product lines. Reinsurance ceded credits were $2.3 million (74%) higher in 2009, resulting from the Company ceding a higher percentage of the gross premium to other companies under reinsurance treaties, principally for workers’ compensation coverages.After consideration of these expense offsets, operating expenses increased $10.5 million, or 18% from the prior year. A portion of the Company’s Fleet Transportation business is produced by direct sales efforts of Baldwin & Lyons, Inc. employees and, accordingly, this business does not incur commission expense on a consolidated basis.Instead, the expenses of the agency operations, including salaries and bonuses of salesmen, travel expenses, etc. are included in operating expenses.In general, commissions paid by the insurance subsidiaries to the parent company exceed related acquisition costs incurred in the production of the property and casualty insurance business.The ratio of net operating expenses of the insurance subsidiaries to net premiums earned was 35.8% in 2009 and 30.9% in 2008.Including the agency operations and corporate expenses, and after elimination of inter-company commissions, the ratio of operating expenses to operating revenue (defined as total revenue less gains (losses) on investments) was 34.2% for 2009 compared with 28.6% for 2008. The effective federal tax rate on consolidated income for 2009 was 30.3%.The effective rate differs from the normal statutory rate primarily as a result of tax-exempt investment income. As a result of the factors mentioned above, and primarily the change in net gains and losses on investments, the Company experienced net income for 2009 of $44.8 million compared to a net loss of $7.7 million for 2008.Diluted earnings per share income of $3.04 were recorded in 2009 compared to a net loss of $.51 in 2008.Earnings per share from operations, defined as income before gains or losses on investments, were $1.68 compared to $1.55 in 2008. 2008 Compared to 2007 Direct premiums written for 2008 totaled $182.8 million, an increase of $6.6 million (4%) from 2007.The increase is primarily attributable to an increase in the Company's Fleet Transportation business of $8.3 million (6%).The higher premium volume from the Fleet Transportation program resulted from the addition of contractors by existing accounts and from modifications to the program whereby workers’ compensation coverages were offered to employees of the independent contractors.This increase was partially offset by a decrease in the Company’s Private Passenger Automobile program of $3.1 million (13.0%) due to ongoing rate competition and the resultant loss of business. Premiums assumed from other insurers and reinsurers totaled $39.1 million during 2008, an increase of $8.0 million (26%) from 2007.The reinsurance increase resulted from increased premiums generated by most of the Company’s programs - 25 - reflecting increased exposure and, to a lesser extent, higher premium rates.Premium volume from reinsurance will often fluctuate depending on the favorability of pricing for the coverages provided.Further, premium volume for this segment is limited by the Company’s self-imposed limitation to loss from a single catastrophic event. Premiums ceded to reinsurers on direct business increased $6.8 million (21%) during 2008 to $39.8 million as the consolidated percentage of premiums ceded to direct premiums written increased to 21.8% for 2008 from 18.7% for 2007.This increase is reflective of the Company's decreased retention under reinsurance treaties effective June, 2007, and June, 2008, covering Fleet Transportation risks, resulting in a higher percentage of the direct premiums ceded to reinsurers. After giving effect to changes in unearned premiums, net premiums earned increased 2% to $182.3 million for 2008 from $179.1 million for 2007.Net premiums earned from Fleet Transportation insurance products increased by $2.7 million (2%).Additionally, net premiums earned from reinsurance increased by $6.7 million (23%).Net premiums earned from the Company's Private Passenger Automobile product decreased by $7.2 million (25%). Pre-tax investment income of $17.1 million reflects a decrease during 2008 compared to 2007 as pre-tax yields were down 12% on average reflecting worldwide lower available rates, principally on short-term investments.After tax investment income decreased by 8% during 2008, compared to the prior year, and is lower than the pre-tax change due to the utilization of municipal bonds at a higher level during 2008. Net losses on investments, before taxes, totaled $47.7 million in 2008 compared to a net gain on investments of $40.1 million last year.These totals include gains and losses from both direct securities trading and investments in limited partnerships.The losses in 2008 are attributable to $11.9 million in fixed maturity and equity security net direct trading losses, $33.6 million in limited partnerships net losses and $2.2 in derivative security net losses.Limited partnership ventures utilized by the Company are primarily engaged in the trading of public and private securities, including foreign securities and small venture capital activities and, to a lesser extent, real estate development.The estimated market value of limited partnership ventures investments was $44.9 million at December 31, 2008 compared to a cost basis of $32.0 million. The aggregate of the Company’s share of earnings in these entities represented a loss of 43% for 2008 versus a positive return of over 40% for 2007.The Company follows the equity method of accounting for its investments in limited partnerships.To the extent that accounting rules require the limited partnerships to include realized and unrealized gains or losses in their net income, the Company’s proportionate share of net income will include unrealized as well as realized gains or losses.The current year limited partnership total is composed of estimated realized gains of $3.4 million and estimated unrealized losses of $37.0 million, as reported to the Company by the general partners.Inception to date unrealized losses included in the December 31, 2008 asset valuation total $6.9 million.Adjustments attributable to "other-than-temporary impairment," of $9.0 million during 2008 are reflected in fixed maturity and equity security net losses as stated above.Further explanation of “other-than-temporary impairment” can be found in Note B to the consolidated financial statements. Losses and loss expenses incurred during 2008 increased $8.0 million (7%) to $115.8 million.The increase in losses incurred is due to increased current year loss activity, including $5.5 million in losses attributable to hurricanes, and lower savings on prior accident year losses, primarily from reinsurance.Partially offsetting increases in loss and loss expenses was a $5.5 million decrease in losses from the Company’s Private Passenger Automobile product corresponding to the decline in premium volume for that product.The 2008 consolidated loss and loss expense ratio was 63.5% compared to 60.2% for 2007.The Company's loss and loss expense ratios for major product lines are summarized in the following table. Fleet Transportation % % Private Passenger Automobile Reinsurance All lines The Fleet Transportation loss ratio for 2008 was adversely impacted by increases in reported loss amounts on a handful of severe claims.Also, the loss ratio for the independent contractor product is higher in 2008 as a significant number of insured contractors altered their business structure and therefore transitioned from accident and health to workers’ compensation coverage.Factors such as fluctuations in premium volume, the levels of self-insured retentions and the Company’s higher net retention under reinsurance treaties in recent years allow for more volatility in losses. The decrease in the Private Passenger Automobile loss ratio is due primarily to increased savings on prior years’ losses.The reinsurance loss ratio was higher in 2008 as the result of hurricane losses, principally Hurricane Ike, which added almost 16 points to the - 26 - loss ratio for this segment for the year end more than offset a decline in the unusually large amount of tornado and hail losses experienced during 2007. The Company produced an overall savings on the handling of prior year claims during 2008 of $17.1 million.This net savings is included in the computation of loss ratios shown in the previous table, as is the $21.3 million savings produced during 2007 on prior year claims. This savings was distributed among all of the Company’s products, with the majority attributable to the Company's large Fleet Transportation business, and is generally consistent with recent prior years before consideration of savings related to retrospectively-rated contracts.Because of the high limits provided by the Company to its Fleet Transportation insureds, the length of time necessary to settle larger, more complex claims and the volatility of the Fleet Transportation liability insurance business, the Company believes it is important to take a conservative posture in its reserving process.As claims are settled in years subsequent to their occurrence, the Company's claim handling process has, historically, tended to produce savings from the reserves provided.Changes in both gross premium volumes and the Company's reinsurance structure for its Fleet Transportation business can have a significant impact on future loss developments and, as a result, loss and loss expense ratios and prior year reserve development may not be consistent year to year. Other operating expenses for 2008, before credits for allowances from reinsurers, increased $3.4 million (6%) to $61.7 million.This increase is due primarily to a $2.4 million increase in commission expense and an $.8 million investment in new product development.The higher commissions reflect expansion of the Company’s distribution channels to include non-affiliated agents.It should be noted that much of the Company’s expense structure is fixed, that is, expenses do not vary directly with revenue, as revenue consists principally of net premiums earned by the insurance subsidiaries.In general, only commissions to non-affiliated agents, premium taxes and other acquisition costs vary directly with premium volume and each of these factors is considered in the pricing of insurance products. Reinsurance ceded credits were $1.2 million (62%) higher in 2008, resulting from the Company ceding a higher percentage of the gross premium to other companies under reinsurance treaties.After consideration of these expense offsets, operating expenses increased $2.2 million, or 4% from the prior year. A portion of the Company’s Fleet Transportation business is produced by direct sales efforts of Baldwin & Lyons, Inc. employees and, accordingly, this business does not incur commission expense on a consolidated basis.Instead, the expenses of the agency operations, including salaries and bonuses of salesmen, travel expenses, etc. are included in operating expenses.In general, commissions paid by the insurance subsidiaries to the parent company exceed related acquisition costs incurred in the production of the property and casualty insurance business.The ratio of net operating expenses of the insurance subsidiaries to net premiums earned was 30.9% during 2008, level with the prior year.Including the agency operations, and after elimination of inter-company commissions, the ratio of operating expenses to operating revenue (defined as total revenue less gains (losses) on investments) was 28.6% for 2008 compared with 27.7% for 2007. The effective federal tax rate on the consolidated loss for 2008 was a benefit of 60.8%.The effective rate differs from the normal statutory rate as a result of tax-exempt investment income. As a result of the factors mentioned above, and primarily the change in net gains and losses on investments, the Company experienced a net loss for 2008 of $7.7 million compared to net income of $55.1 million for 2007.Diluted earnings per share were a loss of $(.51) in 2008 compared to income of $3.63 in 2007.Earnings per share from operations, defined as income before gains or losses on investments, were $1.55 compared to $1.91 in 2007. Critical Accounting Policies The Company’s significant accounting policies which are material and/or subject to significant degrees of judgment are highlighted below. Investment Valuation All marketable securities are included in the Company’s balance sheet at current fair market value. Approximately 73% of the Company’s assets are composed of investments at December 31, 2009.Approximately 89% of these investments are publicly-traded, owned directly and have readily-ascertainable market values.The remaining 11% of investments are composed primarily of minority interests in several limited partnerships.These limited partnerships are - 27 - engaged in the trading of public and non-public equity securities and debt, hedging transactions, real estate development and venture capital investment.These partnerships, themselves, do not have readily-determinable market values.Rather, the fair values recorded are those provided to the Company by the respective partnerships based on the underlying assets of the partnerships.While the majority of the underlying assets at December 31, 2009 are publicly-traded securities, some have been valued by the respective partnerships using their experience and judgment. In April 2009, the FASB issued guidance on the recognition and presentation of other-than-temporary impairments, or FASB OTTI guidance.The FASB OTTI guidance applies to fixed maturity securities only and provides new guidance on the recognition and presentation of other-than-temporary impairments.In addition, the FASB OTTI guidance requires additional disclosures related to other-than-temporary impairments.Under this revised guidance, if a fixed maturity security is in an unrealized loss position and the Company has the intent to sell the fixed maturity security, or it is more likely than not that the Company will have to sell the fixed maturity security before recovery of its amortized cost basis, the decline in value is deemed to be other-than-temporary and is recorded to net realized losses on investments in the consolidated statements of operations.For impaired fixed maturity securities that the Company does not intend to sell or it is more likely than not that the Company will not have to sell such securities, but the Company expects that it will not fully recover the amortized cost basis, the credit component of the other-than-temporary impairment is recognized in net realized losses on investments in the consolidated statements of operations and the non-credit component of the other-than-temporary impairment is recognized directly in shareholder’s equity (accumulated other comprehensive income). In determining if and when an equity security’s decline in market value below cost is other-than-temporary, we first make an objective analysis of each individual equity security where current market value is less than cost.For any equity security where the unrealized loss exceeds 20% of original or adjusted cost, and where that decline has existed for a period of at least six months, the decline is treated as an other-than-temporary impairment, without any subjective evaluation as to possible future recovery.For individual issues where the decline in value is less than 20% but the amount of the decline is considered significant, we will also evaluate the market conditions, trends of earnings, price multiples and other key measures for the securities to determine if it appears that the decline is other-than-temporary.In those instances, the Company also considers its intent and ability to hold equity investments until recovery.For any decline which is considered to be other-than-temporary, we recognize an impairment loss in the current period earnings as an investment loss.Declines which are considered to be temporary are recorded as a reduction in shareholders’ equity, net of related federal income tax credits. It is important to note that all investments included in the Company’s financial statements are valued at current fair market values.The evaluation process for determination of other-than-temporary decline in value of investments does not change these valuations but, rather, determines when a decline in value will be recognized in the income statement (other-than-temporary decline) as opposed to a charge to shareholders’ equity (temporary decline).Subsequent recoveries in value of investments which have incurred other-than-temporary impairment adjustments are accounted for as unrealized gains until the security is actually disposed of or sold.At December 31, 2009, unrealized gains include $9.4 million of appreciation on investments previously adjusted for other-than-temporary impairment, compared to $9.2 million of impairment write-downs at that date.This evaluation process is subject to risks and uncertainties since it is not always clear what has caused a decline in value of an individual security or since some declines may be associated with general market conditions or economic factors which relate to an industry, in general, but not necessarily to an individual issue.The Company has attempted to minimize many of these uncertainties by adopting a largely objective evaluation process as described above.However, to the extent that certain declines in value are reported as unrealized at December 31, 2009, it is possible that future earnings charges will result should the declines in value increase or persist or should the security actually be disposed of while market values are less than cost.At December 31, 2009, the total gross unrealized loss included in the Company’s investment portfolio was approximately $.9 million.No individual issue constituted a material amount of this total.Had this entire amount been considered other-than-temporary at December 31, 2009, investment gains would have decreased by $.04 per share for the year, after tax.There would, however, have been no impact on total shareholders’ equity or book value per share since the decline in value of these securities was already recognized as a reduction to shareholders’ equity at December 31, 2009. - 28 - Reinsurance Recoverable Reinsurance ceded transactions were as follows for the years ended December 31 (dollars in thousands): Premium ceded (reduction to premium earned) $ $ $ Losses ceded (reduction to losses incurred) Commissions from reinsurers (reduction to operating expenses) A discussion of the Company’s reinsurance strategies is presented in Item 1, Business, on page 2. Amounts recoverable under the terms of reinsurance contracts comprise approximately 18% of total Company assets as of December 31, 2009.In order to be able to provide the high limits required by the Company’s Fleet Transportation company insureds, we share a significant amount of the insurance risk of the underlying contracts with various insurance entities through the use of reinsurance contracts.Some reinsurance contracts provide that a loss be shared among the Company and its reinsurers on a predetermined pro-rata basis (“quota-share”) while other contracts provide that the Company keep a fixed amount of the loss, similar to a deductible, with reinsurers taking all losses above this fixed amount (“excess of loss”).Some risks are covered by a combination of quota-share and excess of loss contracts.The computation of amounts due from reinsurers is based upon the terms of the various contracts and follows the underlying estimation process for loss and loss expense reserves, as described below.Accordingly, the uncertainties inherent in the loss and loss expense reserving process also affect the amounts recorded as recoverable from reinsurers.Estimation uncertainties are greatest for claims which have occurred but which have not yet been reported to the Company.Further, the high limits provided by the Company’s insurance policies for Fleet Transportation liability and workers’ compensation, provide more variability in the estimation process than lines of business with lower coverage limits. It should be noted, however, that a change in the estimate of amounts due from reinsurers on unpaid claims will not, in itself, result in charges or credits to losses incurred.This is because any change in estimated recovery follows the estimate of the underlying loss.Thus, it is the computation of the underlying loss that is critical. As with any receivable, credit risk exists in the recoverability of reinsurance.This is even more pronounced than in normal receivable situations since recoverable amounts are not generally due until the loss is settled which, in some cases, may be many years after the contract was written.If a reinsurer is unable, in the future, to meet its financial commitments under the terms of the contracts, the Company would be responsible for the reinsurer's portion of the loss.The financial condition of each of the Company’s reinsurers is initially determined upon the execution of a given treaty and only reinsurers with the superior credit ratings available are utilized.However, as noted above, reinsurers are often not called upon to satisfy their obligations for several years and changes in credit worthiness can occur in the interim period.Reviews of the current financial strength of each reinsurer are made continually and, should impairment in the ability of a reinsurer be determined to exist, current year operations would be charged in amounts sufficient to provide for the Company’s additional liability.Such charges are included in other operating expenses, rather than losses and loss expenses incurred, since the inability of the Company to collect from reinsurers is a credit loss rather than a deficiency associated with the loss reserving process. - 29 - Loss and Loss Expense Reserves The Company’s loss and loss expense reserves for each significant product group are shown in the following table for on both a gross (before consideration of reinsurance) and on a net of reinsurance basis at December 31, 2009 and 2008 (dollars in thousands).Those product groups individually comprising less than three percent of the Company’s total reserves are shown in the aggregate as “All other”. Direct and Assumed Net Line of Business Fleet Transportation $ Reinsurance Private Passenger Automobile All other $ The Company’s reserves for losses and loss expenses (“reserves”) are determined based on complex estimation processes using historical experience, current economic information and, when necessary, available industry statistics.Reserves are evaluated in three basic categories (1) “case basis”, (2) “incurred but not reported” and (3) “loss adjustment expense” reserves.Case basis reserves are established for specific known loss occurrences at amounts dependent upon various criteria such as type of coverage, severity and the underlying policy limits, as examples.Case basis reserves are generally estimated by experienced claims adjusters using established Company guidelines and are subject to review by claims management.Incurred but not reported reserves, which are established for those losses which have occurred, but have not yet been reported to the Company, are not linked to specific claims but are computed on a “bulk” basis.Common actuarial methods are employed in the establishment of incurred but not reported loss reserves using company historical loss data, consideration of changes in the Company’s business and study of current economic trends affecting ultimate claims costs.Loss adjustment expense reserves, or reserves for the costs associated with the investigation and settlement of a claim, are also bulk reserves representing the Company’s estimate of the costs associated with the claims handling process.Loss adjustment expense reserves include amounts ultimately allocable to individual claims as well as amounts required for the general overhead of the claims handling operation that are not specifically allocable to individual claims.Historical analyses of the ratio of loss adjusting expenses to losses paid on prior closed claims and study of current economic trends affecting loss settlement costs are used to estimate the loss adjustment reserve needs related to the established loss reserves.Each of these reserve categories contain elements of uncertainty which assure variability when compared to the ultimate costs to settle the underlying claims for which the reserves are established.The reserving process requires management to continuously monitor and evaluate the life cycle of claims based on the class of business and the nature of claims.The Company’s claims range from the very routine Private Passenger Automobile “fender bender” to the highly complex and costly third party bodily injury claim involving large tractor-trailer rigs.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided in the Company’s Fleet Transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time.Changes to previously established reserve amounts are charged or credited to losses and loss expenses incurred in the accounting periods in which they are determined.Note C to the consolidated financial statements includes additional information relating to loss and LAE reserve development. The Company’s methods for determining loss and loss expense reserves are essentially identical for interim and annual reporting. A detailed analysis and discussion for each of the above basic reserve categories follows. - 30 - Reserves for known losses (Case reserves) The Company’s reserves for known claims are determined on an individual case basis and can range from the routine private passenger “fender bender” valued at a few hundred dollars to the very complex long-haul trucking claim involving multiple vehicles, severe injuries and extensive property damage costing several millions of dollars to settle.Each known claim, regardless of complexity, is handled by a claims adjuster experienced with claims of this nature and a “case” reserve, appropriate for the individual loss occurrence, is established.For very routine “short-tail” claims such as private passenger physical damage, the Company initially records a minimum reserve that is based upon historical loss settlements adjusted for current trends.As information regarding the loss occurrence is gathered in the claim handling process, the reserve is adjusted to reflect the anticipated ultimate cost to settle the claim.For more complex claims which can tend toward being “long-tail” in nature, an experienced claims adjuster will review the facts and circumstances surrounding the loss occurrence to make a determination of the reserve to be established.Many of the more complex claims involve litigation and necessitate an evaluation of potential jury awards in addition to the factual information to determine the value of each claim.Each claim is continually monitored and the recorded reserve is increased or decreased relative to information gathered during the settlement life cycle. Reserves for incurred but not reported losses The Company uses both standard actuarial techniques common to most insurance companies as well as techniques developed by the Company in consideration of its specialty business products.For its short-tail lines of business, the Company uses predominantly the incurred or paid loss development factor methods.The Company has found that the use of accident quarter loss development triangles, rather than those based upon accident year, are most responsive to claim settlement trends and fluctuations in premium exposures for its short-tail lines.A minimum of 12 running accident quarters is used to project the reserve necessary for incurred but not reported losses for its short-tail lines. The Company also uses the loss development factor approach for its long-tail lines of business.A minimum of 15 accident years is included in the loss development triangles used to calculate link ratios and the selected loss development factors used to determine the reserves for incurred but not reported losses.A minimum of 20 accident years is used for long-tail workers’ compensation reserve projections.More emphasis is placed on the use of tail factors for the Company’s long-tail lines of business. For the Company’s large fleet trucking risks, which are covered by annually-changing reinsurance agreements and which contain wide-ranging self-insured retentions (“SIR”) as low as $25,000 per loss occurrence and as high as several million dollars per occurrence, traditional actuarial methods are supplemented by other methods in consideration of the Company’s exposures to loss.In situations where the Company’s reinsurance structure, the insured’s SIR selections, policy volume, and other factors are changing, current accident period loss exposures may not be homogenous with historical loss data to allow for reliable projection of future developed losses.Therefore, the Company supplements the above-described actuarial methods with loss ratio reserving techniques developed from our databases to arrive at the reserve for losses incurred but not reported for the calendar/accident period under review.Management relies on its extensive historical pricing and loss history databases to produce reserve factors unique to this specialty business.As losses for a given calendar/accident period develop with the passage of time, management evaluates such development on a quarterly basis and will adjust reserve factors, as necessary, to reflect current judgment with regard to the anticipated ultimate incurred losses.This process continues until all losses are settled for each period subject to this method. Reserves for loss adjustment expenses The Company uses historical analysis of the ratios of allocated loss adjustment expenses paid to losses paid on closed claims to arrive at the expected ultimate incurred loss adjustment expense factors for each of its major products.Once developed, the factors are applied to the expected ultimate incurred losses, including IBNR, on all open claims.The resulting ultimate incurred allocated loss adjustment expense is then reduced by amounts paid to date on all open claims to arrive at the reserve for allocated loss adjustment expenses to be incurred in the future for the handling of specific claims. For those loss adjustment expenses not specific to individual claims (general claims handling expenses referred to as unallocated LAE) the Company uses standard industry loss adjustment expenses paid to losses paid (net of reinsurance) ratio analysis to establish the necessary reserves.The selected factors are applied to 100% of IBNR reserves and to case reserves with consideration given for that portion of loss adjustment expense already paid at the reserve measurement date.Such factors are monitored and revised, as necessary, on a quarterly basis. - 31 - The reserving process requires management to continuously monitor and evaluate the life cycle of claims based on the class of business and the nature of claims.As previously noted, our claims range from the very routine Private Passenger Automobile “fender bender” to the highly complex and costly third party bodily injury claim involving large tractor-trailer rigs.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided in the Company’s Fleet Transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time.Changes to previously established reserve amounts are charged or credited to losses and loss expenses incurred in the accounting periods in which they are determined.Note C to the consolidated financial statements includes additional information relating to loss and loss adjustment expense reserve development. The Company’s methods for determining loss and loss expense reserves are essentially identical for interim and annual reporting. Sensitivity Analysis - Potential impact on reserve volatility from changes in key assumptions Management is aware of the potential for variation from the reserves established at any particular point in time.Redundancies or deficiencies could develop in future valuations of the currently established loss and loss expense reserve estimates under a variety of reasonably possible scenarios.The Company’s reserve selections are developed to be a “best estimate” of unpaid loss at a point in time and, due to the unique nature of our exposures, particularly in the large Fleet Transportation excess product where insured’s policies of insurance combine large self-insured retentions with high policy limits, ranges of reserve estimates are not established during the reserving process.However, basic assumptions that could potentially impact future volatility of our valuations of current loss and loss expense reserve estimates include, but are not limited to, the following: · Consistency in the individual case reserving processes · The selection of loss development factors in the establishment of bulk reserves for incurred but reported losses and loss expenses · Projected future loss trend · Expected loss ratios for the current book of business, particularly the Company’s large fleet excess product, where the number of accounts insured, selected self-insured retentions, policy limits and reinsurance structure may vary widely period to period Under reasonably possible scenarios, it is conceivable that the Company’s selected loss reserve estimates could be 10%, or more, redundant or deficient.As shown in the table on page 29, the majority of the Company’s reserves for losses and loss expenses, on either a gross or a net of reinsurance basis, relates to the Fleet Transportation product.Perhaps the most significant example of sensitivity to variation in the key assumptions is the loss ratio selection for the Company’s large fleet excess product for policies subject to certain recent major reinsurance treaties (approximately $91.7 million, or approximately 31% of carried direct reserves for Fleet Transportation). A 10 percentage point increase or decrease in the loss factors actually utilized in the Company’s reserve determination at December 31, 2009 would increase or decrease gross loss reserves by approximately $20.7 million.On a net basis, a 10 percentage point increase in loss ratio would increase net loss reserves by approximately $7.6 million whereas a 10 percentage point decrease would decrease net loss reserves by approximately $10.9 million.Similarly, a 20 percentage point increase or decrease would increase or decrease gross loss reserves by approximately $41.3 million.On a net basis, a 20 percentage point increase in loss ratio would increase net loss reserves by approximately $17.0 million whereas a 20 percentage point decrease would decrease net loss reserves by approximately $22.0 million with the lower impact from loss ratio increases attributable to minimum and maximum factors included in the various reinsurance contracts. Federal Income Tax Considerations The liability method is used in accounting for federal income taxes.Using this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.The provision for deferred federal income tax was based on items of income and expense that were reported in different years in the financial - 32 - statements and tax returns and were measured at the tax rate in effect in the year the difference originated.Net deferred tax liabilities reported at December 31, 2009 and 2008 consisted of (dollars in thousands): Total deferred tax liabilities $ $ Total deferred tax assets Net deferred tax assets (liabilities) $ ) $ Deferred tax assets at December 31, 2009, include approximately $15.3 million related to loss and loss expense reserves of which, $8.7 million relates to policy liability discounts required by the Internal Revenue Code which are perpetual in nature and, in the absence of the termination of business, will not reverse to a material degree in the foreseeable future.An additional $3.2 million relates to impairment adjustments made to investments, as required by accounting regulations.The sizable unrealized gains in the Company’s investment portfolios would allow for the recovery of this deferred tax at any time.Deferred ceding commissions represent $1.0 million of deferred tax assets.The balance of deferred tax assets, approximately $2.7 million, consists of various normal operating expense accruals and is not considered to be material.As a result of its analysis, management has determined that no valuation allowance is necessary at December 31, 2009. FASB provides guidance for recognizing and measuring uncertain tax positions and prescribes a threshold condition that a tax position must meet for any of the benefit of the uncertain tax position to be recognized in the financial statements. Based on this guidance, we regularly analyze tax positions taken or expected to be taken in a tax return based on the threshold condition prescribed.Tax positions that do not meet or exceed this threshold condition are considered uncertain tax positions.We accrue interest related to these uncertain tax positions which is recognized in income tax expense.Penalties, if any, related to uncertain tax positions would be recorded in income tax expenses. Forward-Looking Information Any forward-looking statements in this report including, without limitation, statements relating to the Company’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that such forward-looking statements involve risks and uncertainties including, without limitation, the following:(i) the Company’s plans, strategies, objectives, expectations and intentions are subject to change at any time at the discretion of the Company;(ii) the Company’s business is highly competitive and the entrance of new competitors into or the expansion of the operations by existing competitors in the Company’s markets and other changes in the market for insurance products could adversely affect the Company’s plans and results of operations; and (iii) other risks and uncertainties indicated from time to time in the Company’s filings with the Securities and Exchange Commission. Impact of Inflation To the extent possible, the Company attempts to recover the costs of inflation by increasing the premiums it charges.Within the Fleet Transportation business, a majority of the Company’s premiums are charged as a percentage of an insured’s gross revenue or payroll.As these charging bases increase with inflation, premium revenues are immediately increased.The remaining premium rates charged are adjustable only at periodic intervals and often require state regulatory approval.Such periodic increases in premium rates may lag far behind cost increases. To the extent inflation influences yields on investments, the Company is also affected.The Company’s short-term and fixed investment portfolios are structured in direct response to available interest rates over the yield curve.As available market interest rates fluctuate in response to the presence or absence of inflation, the yields on the Company’s investments are impacted.Further, as inflation affects current market rates of return, previously committed investments might increase or decline in value depending on the type and maturity of investment (see additional comments under Market Risk, following). Inflation must also be considered by the Company in the creation and review of loss and loss adjustment expense reserves since portions of these reserves are expected to be paid over extended periods of time.The anticipated effect of inflation is implicitly considered when estimating liabilities for losses and loss adjustment expenses. - 33 - Market Risk The Company operates within the property and casualty insurance industry and, accordingly, has significant invested assets which are exposed to various market risks.These market risks relate to interest rate fluctuations, equities market prices and, to a far lesser extent, foreign currency rate fluctuations.All of the Company's invested assets, with the exception of investments in limited partnerships, are classified as available for sale. The most significant of the three identified market risks relates to prices in the equities market.Though not the largest category of the Company's invested assets, equity securities have a high potential for short-term price fluctuation.The market value of the Company's equity positions at December 31, 2009 was $85.9 million or approximately 14% of invested assets.This market valuation includes $44.3 million of appreciation over the cost basis of the equity security investments.Funds invested in the equities market are not considered to be assets necessary for the Company to conduct its daily operations and, therefore, can be committed for extended periods of time.The long-term nature of the Company's equity investments allows it to invest in positions where ultimate value, and not short-term market fluctuations, is the primary focus. Reference is made to the discussion of limited partnership investments in the Critical Accounting Policies portion of this report.All of the market risks, attendant to equity securities, apply to the underlying assets in these partnerships, and to a greater degree because of the generally more aggressive investment philosophies utilized by the partnerships.In addition, these investments are illiquid.There is no primary or secondary market on which these limited partnerships trade and, in most cases, the Company is prohibited from disposing of its limited partnership interests for some period of time and must seek approval from the general partner for any such disposal.Distributions of earnings from these partnerships are largely at the sole discretion of the general partners and distributions are generally not received by the Company for many years after the earnings have been reported.Finally, through the application of the equity method of accounting, the Company’s share of net income reported by the limited partnerships may include significant amounts of unrealized appreciation on the underlying investments.As such, the likelihood that reported income from limited partnership investments will be ultimately returned to the Company in the form of cash is markedly lower than the Company’s other investments, where income is reported only when a security is actually sold. The Company's fixed maturity portfolio totaled $379.9 million at December 31, 2009.Approximately 65% of this portfolio is made up of U.S. Government and government agency obligations and state and municipal debt securities;85% of the portfolio matures within 5 years; and the average life of the Company's fixed maturity investments is approximately 3.8 years.Although the Company is exposed to interest rate risk on its fixed maturity investments, given the anticipated duration of the Company's liabilities (principally insurance loss and loss expense reserves) relative to investment maturities, even a 100 to 200 basis point increase in interest rates would not have even a moderate impact on the Company's ability to conduct daily operations or to meet its obligations. There is an inverse relationship between interest rate fluctuations and the fair value of the Company's fixed maturity investments.Additionally, the fair value of interest rate sensitive instruments may be affected by the financial strength of the issuer, prepayment options, relative values of alternative investments, liquidity of the investment and other general market conditions.The Company monitors its sensitivity to interest rate risk by measuring the change in fair value of its fixed maturity investments relative to hypothetical changes in interest rates. The following tables present the estimated effects on the fair value of financial instruments at December 31 due to an instantaneous change in yield rates of varying magnitudes on a static balance sheet to determine the effect such a change in rates would have on current fair value. The analysis presents the sensitivity of the fair value of the Company’s financial instruments to selected changes in market rates and prices. The range of change chosen reflects the Company’s view of changes that the Company believes are reasonably possible over a one-year period. The Company’s selection of the range of values chosen to represent changes in interest rates should not be construed as the Company’s prediction of future market events, but rather an illustration of the impact of such events. The equity portfolio was compared to the S&P 500 index due to its correlation with the vast majority of the Company’s current equity portfolio.The limited partnership portfolio was compared to the S&P 500 and Indian BSE 500 indices due to their significant correlation with the vast majority of our limited partnership portfolio.As previously indicated, several other factors can impact the fair values of fixed maturity investments and, therefore, significant variations in market interest rates could produce quite different results from the hypothetical estimates presented below. - 34 - The following tables present the estimated effects on the fair value of financial instruments at December 31 due to an instantaneous change in yield rates of 100 basis points and a 10% decline in the S&P 500 and Indian BSE 500 indices (dollars in thousands). Increase (Decrease) Fair Interest Equity Value Rate Risk Risk 2009: U.S. government obligations $ $ ) $
